Citation Nr: 0620391	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left middle finger.

2.  Entitlement to service connection for a skin disorder.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to May 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issues pertaining to the skin disorder and the back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

A transcript of the May 2006 Board hearing reflects that the 
veteran withdrew his appeal claiming service connection for 
residuals of a fractured left middle finger.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of service connection for 
residuals of a fractured left middle finger are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

At the May 2006 hearing, the veteran withdrew his appeal with 
respect to the issue of service connection for residuals of a 
fractured left middle finger.  That withdrawal was reduced to 
writing in the hearing transcript.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to this issue.


ORDER

The appeal with respect to the issue of entitlement to 
service connection for residuals of a fractured left middle 
finger is dismissed.  


REMAND

Further development is needed on the claims pertaining to the 
skin disorder and the back disability.  Although the veteran 
submitted the names and addresses of treating physicians in 
March 2001, there is no evidence that the RO sought to obtain 
these records.  Additionally, the same statement indicates 
that the veteran began receiving Social Security 
Administration disability benefits in 1975, and these records 
are also not associated with the claims file.  Consequently, 
the record on appeal is deficient in that it lacks 
potentially relevant evidence which could reveal information 
essential to the determination whether relief can be granted 
to the veteran.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
It is the Board's opinion that these records should be 
obtained.
Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
relevant treatment records which are not 
currently associated with the claims 
folder, particularly the records described 
in the March 2001 statement, Social 
Security Administration Disability 
records, New York State Workmen's 
Compensation records, and all outstanding 
VA medical records.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


